 4:06-cr-03145-RGK-DLP Doc # 175 Filed: 08/31/20 Page 1 of 2 - Page ID # 2411




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   4:06CR3145
       vs.
                                                            MOTION TO RESTRICT
O’DARI ZANDAGHE WILEY,

                      Defendant.


       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and requests this Court to issue an Order pursuant to the E-Government

Act restricting the access to the Government’s Responsive Brief as it contains information

protected from public viewing in accordance with the law.

       Dated this 31st day of August, 2020.

                                                    UNITED STATES OF AMERICA, Plaintiff

                                                    JOSEPH P. KELLY
                                                    United States Attorney
                                                    District of Nebraska



                                              By:   s/ Sara E. Fullerton
                                                    SARA E. FULLERTON #18314
                                                    Assistant U.S. Attorney
                                                    487 Federal Building
                                                    100 Centennial Mall North
                                                    Lincoln, NE 68508-3865
                                                    Tel: (402) 437-5241
                                                    Fax: (402) 437-5390
 4:06-cr-03145-RGK-DLP Doc # 175 Filed: 08/31/20 Page 2 of 2 - Page ID # 2412




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2020, I electronically filed the foregoing with the Clerk
of the Court of the United States District Court for the District of Nebraska by using the CM/ECF
system. Participants in the case who are registered CM/ECF users will be served by the CM/ECF
system.

And I hereby certify that I have caused this document to be electronically mailed to the following
non CM/ECF participants:

                                                      s/ Sara E. Fullerton
                                                      Assistant U.S. Attorney
